ORDER
PER CURIAM.
Orlando Williams (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing. After Movant pleaded guilty to two counts of statutory rape, in violation of Section 566.032,1 the trial court sentenced him to concurrent terms of ten years and twelve years of imprisonment. Movant thereafter filed his pro se and amended motions, pursuant to Rule 24.035, alleging ineffective assistance of his trial counsel (Counsel). In his sole point on appeal, Movant claims his guilty pleas were not voluntarily and intelligently made because he was misinformed and pleaded guilty based on Counsel’s assurances that Mov-ant would receive probation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The motion court’s judgment is not clearly erroneous; no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum *237for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.